          Case 2:20-bk-19680-BR                   Doc 23 Filed 11/23/20 Entered 11/23/20 15:30:10                                        Desc
                                                   Main Document    Page 1 of 3



 Attorney or Party Name, Address, Telephone & FAX Nos., State Bar No. &       FOR COURT USE ONLY
 Email Address


 Roksana D. Moradi-Brovia (Bar No. 266572)
 Matthew D. Resnik (Bar No. 182562)
 RESNIK HAYES MORADI LLP
 17609 Ventura Blvd., Suite 314
 Encino. CA 91316
 Telephone: (818) 285-0100
 Facsimile: (818) 855-7013
 roksana@RHMFirm.com
 matt@RHMFirm.com

      Individual appearing without attorney
      Attorney for: Debtor

                                       UNITED STATES BANKRUPTCY COURT
                         CENTRAL DISTRICT OF CALIFORNIA - LOS ANGELES DIVISION DIVISION

 In re:                                                                       CASE NO.:2:20-bk-19680-BR

                ROBERT WADE CLIPPINGER,                                       CHAPTER: 11



                                                              Debtor(s).
                                                                                                          CONDITIONAL
                                                                                          NOTICE OF NON-OPPOSITION


                                                              Movant(s),
                                   vs.                                        DATE: 12/08/2020
                                                                              TIME: 10:00 am
                                                                              COURTROOM: 1668
                                                                              PLACE: 255 E. Temple Street
                                                                                       Los Angeles, CA 90012
                                                        Respondent(s).

                                 United States Trustee ("UST")
1. TO THE MOVANT (specify name): _________________________________________________________________
2. NOTICE IS HEREBY GIVEN that the               Debtor       chapter       trustee  other (specify):
   ROBERT WADE CLIPPINGER                                           , in the above-entitled proceeding does not oppose the
   granting of the following motion or application (specify): MOTION UNDER 11 U.S.C. §1112(b)(1) TO CONVERT,
   DISMISS OR APPOINT A CHAPTER 11 TRUSTEE (Dkt. No. 19) -- the Debtor already filed a Motion to Dismiss
   Chapter 11 Case (Dkt. No. 16) on Nov. 11, 2020 and he therefore does not oppose the UST's request for dismissal.

Date:     11/23/2020                                                               RESNIK HAYES MORADI LLP
                                                                                   Printed name of law firm

                                                                                   _____________________________________________
                                                                                   /s/ Roksana D. Moradi-Brovia
                                                                                   Signature
                                                                                   Roksana D. Moradi-Brovia
                                                                                   _____________________________________________
                                                                                   Printed name
                                                                                   _____________________________________________
                                                                                   Debtor
                                                                                   Attorney for (specify)
            This form is optional. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2012                                                             Page 1              F 9013-1.4.NOTICE.NONOPPOSITION
        Case 2:20-bk-19680-BR                      Doc 23 Filed 11/23/20 Entered 11/23/20 15:30:10                                     Desc
                                                    Main Document    Page 2 of 3



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:

17609 Ventura Blvd., Suite 314, Encino, CA 91316.

A true and correct copy of the foregoing document entitled (specify): NOTICE OF NON-OPPOSITION will be served or
was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner stated
below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
11/23/2020, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:



                                                                                            Service information continued on attached page

2. SERVED BY UNITED STATES MAIL: On (date) 11/23/2020, I served the following persons and/or entities at the last
known addresses in this bankruptcy case or adversary proceeding by placing a true and correct copy thereof in a sealed
envelope in the United States mail, first class, postage prepaid, and addressed as follows. Listing the judge here
constitutes a declaration that mailing to the judge will be completed no later than 24 hours after the document is filed.

No Judge's Copy required for documents less than 25-pages per GENERAL ORDER 20-06 - IN RE: PROCEDURES FOR
PHASED REOPENING DURING COVID-19 PUBLIC EMERGENCY.

Robert Wade Clippinger
101 S. Norton Ave.
Los Angeles, CA 90004

                                                                                            Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) 11/23/2020, I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.




                                                                                            Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 11/23/2020                                 Ja’Nita Fisher                                      /s/ Ja’Nita Fisher
 Date                           Printed Name                                                    Signature




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
Case 2:20-bk-19680-BR     Doc 23 Filed 11/23/20 Entered 11/23/20 15:30:10        Desc
                           Main Document    Page 3 of 3


1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF):

   •   Todd S Garan ch11ecf@aldridgepite.com,
       TSG@ecf.inforuptcy.com;tgaran@aldridgepite.com
   •   Ron Maroko ron.maroko@usdoj.gov
   •   Roksana D. Moradi-Brovia roksana@rhmfirm.com,
       matt@rhmfirm.com;janita@rhmfirm.com;susie@rhmfirm.com;max@rhmfirm.com;priscilla
       @rhmfirm.com;pardis@rhmfirm.com;russ@rhmfirm.com;rebeca@rhmfirm.com;david@rh
       mfirm.com;sloan@rhmfirm.com
   •   Martin W. Phillips marty.phillips@att.net
   •   Matthew D. Resnik matt@rhmfirm.com,
       roksana@rhmfirm.com;janita@rhmfirm.com;susie@rhmfirm.com;max@rhmfirm.com;prisc
       illa@rhmfirm.com;pardis@rhmfirm.com;russ@rhmfirm.com;rebeca@rhmfirm.com;david@
       rhmfirm.com;sloan@rhmfirm.com
   •   United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov
